UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7635



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SAVINO BRAXTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge;
Frank A. Kaufman, Senior District Judge. (CR-90-135-K)


Submitted:   January 11, 2001             Decided:   January 24, 2001


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Savino Braxton, Appellant Pro Se. James G. Warwick, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Savino Braxton appeals the district court’s order denying his

motion to amend his motion for habeas corpus relief under 28

U.S.C.A. § 2255 (West Supp. 2000).   We have reviewed the record and

the district court’s opinion and find no abuse of discretion.

Moreover, Braxton’s motion to amend is tantamount to a successive

§ 2255 motion, for which Braxton must obtain authorization from

this court to file.   See United States v. Rich, 141 F.3d 550, 551-

53 (5th Cir. 1998) (holding that motion filed under Fed. R. Civ. P.

60(b), properly construed as successive § 2255 motion), cert. de-

nied, 526 U.S. 1011 (1999).   Accordingly, we affirm on the reason-

ing of the district court.    United States v. Braxton, No. CR-90-

135-K (D. Md. Oct. 30, 2000).   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2